 



Exhibit 10.29

(OPEN TV LOGO) [y07418y0741800.gif]

March 30, 2005

Mr. Joel Hassell
c/o OpenTV Corp.
275 Sacramento Street, California 94111

Dear Joel:

     This letter confirms the terms of your ongoing role as Senior Vice
President and Managing Director of North American Satellite for OpenTV,
reporting directly to me in my capacity as Chief Executive Officer. You shall
have the rights, powers, duties and obligations relating to such office as are
customarily associated with such office and such other rights, powers, duties
and obligations as we may agree upon from time to time. Your principal place of
work, subject to reasonable and customary travel, shall be at the OpenTV offices
located in Denver, Colorado.

     During the course of your employment with OpenTV you shall devote your full
business time and efforts to OpenTV; provided, that, nothing herein shall
prevent you from (i) participating in industry, trade, professional, charitable
and community activities, (ii) serving on corporate, civic or charitable boards
or committees, and (iii) managing your personal investments and affairs, in each
case so long as such activities do not conflict with OpenTV’s interests or
interfere with the performance of your responsibilities to OpenTV.

Base Salary and Annual Bonus

     Your annual base salary will be $258,750, which shall be paid to you in
regular intervals in accordance with OpenTV’s customary payroll schedules for
salaried employees, but in no event less frequently than twice each month. For
each of the calendar years in which you are employed by OpenTV, you shall be
eligible for annual discretionary bonus awards (the target amount of which shall
be established by the Chief Executive Officer of the Company, subject to
approval by the Compensation Committee (the “Committee”) of the Board of
Directors of OpenTV (the “Board”) prior to the commencement of any calendar year
to which it relates), based on financial and strategic objectives agreed to
annually by the Committee and me. Your discretionary bonus, if any, will be paid
to you, at the option of the Committee, in a cash payment, in shares of capital
stock of OpenTV, or in a combination of cash and capital stock of OpenTV. Your
target bonus for 2005 is 35% of your annual base salary, which may change in
subsequent years, as described above, within the discretion of the Committee,
but such targeted bonus percentage shall not be materially less than the target
bonus percentages of other senior executives of OpenTV at the same level. Such
annual discretionary bonus

1



--------------------------------------------------------------------------------



 



awards shall be payable or issuable, as applicable, as soon as practicable after
the Committee and I can determine whether, and the degree to which, such
financial and strategic objectives have been reached, but in no event later than
any discretionary performance bonuses are paid to other senior executives of
OpenTV.

Termination

     If (i) OpenTV terminates your employment without Cause, as defined below,
(ii) you resign your employment as a result of OpenTV moving your principal
place of work more than 50 miles from the City of Denver, Colorado, or (iii) you
resign your employment due to a material reduction of your duties and/or
responsibilities (which caused a significant amount of your duties to be
inconsistent with the duties and responsibilities normally assigned to a person
serving in the capacity of Senior Vice President and Managing Director of North
American Satellite) or a material reduction in your annual base salary, then, in
each such case, you will be entitled to the following:

• a lump sum payment in an amount equal to the sum of (a) your annual base
salary through the date of termination, (b) vacation time not used as of the
date of termination to the extent that such vacation time has been accrued
during the calendar year of termination, calculated based upon your base salary
at the date of termination, and (c) business expenses reimbursable under this
letter, in each case to the extent not theretofore paid;

• continuation of your base salary then in effect, payable in accordance with
the normal payroll practices of OpenTV in effect on the date of termination, for
a period of six (6) months after the date of termination, unless the date of
such termination is within 12 months following the date of any “Approved
Transaction”, “Board Change” or “Control Purchase” (as such terms are defined in
the Plan, and collectively referred to herein as “Change in Control”), in which
case the amount due to you pursuant to this sub-paragraph shall be equal to
12 months of your then base salary, payable in accordance with the normal
payroll practices of OpenTV in effect on the date of termination;

• continued vesting of all options granted to you under the Plan through six
(6) month anniversary of the date of your termination; provided, however, that
if a termination to which this paragraph applies occurs within 12 months after a
Change in Control (and the vesting of such options have not otherwise been
accelerated pursuant to the terms of the Plan), then, in such event, vesting of
all options granted to you under the Plan shall continue until the 12 month
anniversary of the date of your termination; and

• all vested stock options held by you following the termination of your
employment with OpenTV pursuant to the first sentence of this paragraph
(including any stock options that vest following the date of termination
pursuant to the immediately preceding sub-paragraph above) shall remain
exercisable for a period of 90 days following the date on which the last options
vest in accordance

2



--------------------------------------------------------------------------------



 



with the continued vesting provisions of the immediately preceding sub-paragraph
above (but not later than the scheduled expiration of such stock option).

     If you intend to resign your employment as a result of a material reduction
of your duties or your annual base salary, you must notify OpenTV in writing. If
OpenTV fails to cure or remedy your reason for resignation within thirty
(30) days of its receipt of your notification your resignation shall be
effective on the earlier of (i) the date OpenTV notifies you in writing of its
determination not to cure or remedy your reason for resignation or (ii) the
thirtieth (30th) day following OpenTV’s receipt of your notification.

     OpenTV may terminate your employment for Cause at any time upon written
notice of such termination to you setting forth in reasonable detail the nature
of such Cause. If OpenTV terminates your employment for Cause, or you resign for
a reason other than those stated in the first paragraph under “Termination”
above, then you will be entitled to a lump sum in an amount equal to the sum of
(i) your annual base salary through the date of termination, (ii) vacation time
not used as of the date of termination to the extent that such vacation time has
been accrued during the calendar year of termination, calculated based upon your
base salary at the date of termination, and (iii) business expenses reimbursable
under this letter, in each case to the extent not theretofore paid. In addition,
upon termination of your employment by OpenTV for Cause, all stock options
granted to you, notwithstanding any prior vesting, shall immediately terminate.

     Solely for purposes of this letter, “Cause” shall be deemed to have
occurred upon the happening of any of the following: (A) the breach by you of
any material provision of the Employee Proprietary Information and Inventions
Agreement, dated as of the date of your acceptance of this letter (the “Employee
Inventions Agreement”), a copy of which is attached hereto as Exhibit B, (B) any
breach by you of any of the provisions set forth under the heading
“Noncompetition” below, (C) your having been charged with a felony under the
laws of the United States or any state thereof (other than a traffic violation),
(D) your act of fraud, theft, embezzlement, other material act of dishonesty or
any material breach of fiduciary duty owed to OpenTV, (E) your willful failure
to perform, or gross neglect in the performance of, your duties and
responsibilities to OpenTV (other than as a result of illness or incapacity),
and (F) your agreement to settle any charges brought against you by the
Securities and Exchange Commission with respect to any act or omission by you,
which charges involve an allegation of fraud or, in the good faith opinion of
the Board, would reasonably likely to have resulted in a conviction had the
matter proceeded.

Benefits; Vacation and Expenses

     You will have the right to participate in and to receive benefits from all
present and future life, accident, disability, medical, pension and savings
plans and all similar benefits made available generally to executives of OpenTV.
The amount and extent of benefits to which you are entitled shall be governed by
the specific benefit plan, as it may be amended from time to time.

3



--------------------------------------------------------------------------------



 



     You will be entitled to four weeks of paid vacation per year or such longer
period as may be provided by OpenTV. Such vacation shall be taken at such times
and intervals as shall be determined by you, subject to the reasonable business
needs of OpenTV. You shall not be permitted to accrue more than 1.75 times your
annual vacation entitlement.

     OpenTV shall pay or reimburse you promptly for all reasonable expenses and
other disbursements incurred or paid by you in the performance of your duties
and responsibilities to OpenTV, including those incurred or paid in connection
with business related travel, telecommunications and entertainment, subject to
reasonable substantiation by you in accordance with OpenTV’s policies.

Noncompetition

     Covenant Not to Compete. During the period of your employment with OpenTV
and ending upon the first anniversary of the date of termination of your
employment with OpenTV (the “Restricted Period”), you agree that you will not,
directly or indirectly, engage in, participate in, or acquire an equity interest
in any person, firm, corporation or other entity (a “Person”), which engages or
participates in any business that operates any line of business, business
activity or operations that are competitive with any line of business, business
activity or operations conducted by OpenTV during the Restricted Period (the
“Restricted Business”).

     Exceptions to Covenant Not to Compete. Notwithstanding the foregoing, the
restrictions set forth in the immediately preceding paragraph shall not be
applicable to:

• any acquisition of an interest in a Person, which is engaged in a Restricted
Business so long as (x) you do not control (whether through the ownership of
voting securities, by contract or otherwise) such other Person and (y) the
Restricted Business conducted by such other Person does not constitute ten
percent (10%) or more of its business (as measured by its assets or revenues);

• the acquisition of beneficial ownership (as defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended) by you or any member of
your Immediate Family (as defined below) of an equity interest in any Person
engaged in a Restricted Business, so long as (i) such equity interest (A) is
listed or traded on a national securities exchange or the NASDAQ Stock Market
and (B) constitutes less than five percent (5%) of the outstanding equity
interests of such Person and (ii) you are not actively involved in the
management of the business of such Person; the term “Immediate Family” shall
mean your spouse, parents, children, siblings, mothers and fathers-in-law, sons
and daughters-in-law, and brothers and sisters-in-law;

• your engaging in or participating in the Restricted Business in connection
with your employment with OpenTV at the direction of the Board or the Chairman
of the Board;

• situations where a termination of employment with OpenTV is (i) terminated by
you pursuant to clause (ii) of the first sentence under the paragraph

4



--------------------------------------------------------------------------------



 



captioned “Termination,” or (ii) effected by OpenTV without Cause or for reasons
unrelated to performance, such as a result of a reduction in workforce; or

• you being employed by or otherwise rendering services to Liberty Media
Corporation, any of its subsidiaries or controlled affiliates of any other
person or entity to which Liberty Media Corporation may consent.

     Territory for Covenant Not to Compete. You hereby acknowledge and agree
that the Restricted Businesses engaged in by OpenTV and its subsidiaries extends
throughout the United States and in other jurisdictions in which OpenTV conducts
significant business activities (the “Restricted Territory”) and that OpenTV and
its subsidiaries may be harmed by competitive conduct anywhere in the Restricted
Territory. You therefore agree that the covenants contained in the provisions
under the heading “Noncompetition” shall be applicable in and throughout the
Restricted Territory, as well as throughout other areas of the world in which
OpenTV and its subsidiaries may be (or have prepared written plans to be) doing
business from time to time. You further warrant and represent that, because of
your varied skill and abilities, you do not need to compete with OpenTV and its
subsidiaries in any Restricted Business, and that this letter will therefore not
prevent you from earning a livelihood. You acknowledge that the restrictions
contained in the provisions under the heading “Noncompetition” constitute
reasonable protections for OpenTV and its subsidiaries in light of the foregoing
and in light of the consideration and promises to you contained in the letter.

Arbitration of Claims

     You hereby acknowledge and agree that, except as provided below, all
disputes concerning your employment with OpenTV, the termination thereof, the
breach by either party of the terms of this letter or any other matters relating
to or arising from your employment with OpenTV shall be resolved in binding
arbitration in a proceeding in San Francisco, California, administered by and
under the rules and regulations of the American Arbitration Association. Both
parties and the arbitrator will treat the arbitration process and the activities
that occur in the proceedings as confidential. Nothing contained in this
paragraph shall limit OpenTV’s right to seek equitable relief in any court of
competent jurisdiction in respect of the matters set forth in the
“Noncompetition” provisions above.

Employment At Will

     By signing this letter, you understand and agree that your employment with
OpenTV is at-will. Therefore, your employment can terminate, with or without
Cause, and with or without notice, at any time, at your option or OpenTV’s
option, and OpenTV can terminate or change all other terms and conditions of
your employment, with or without Cause, and with or without notice, at any time,
in all cases subject to the other terms and conditions of this letter. This
at-will relationship will remain in effect throughout your employment with
OpenTV or any of its subsidiaries or affiliates. This letter and any stock
option agreement between you and OpenTV constitute the entire agreement,
arrangement and understanding between you and OpenTV on the nature and

5



--------------------------------------------------------------------------------



 



terms of your employment with OpenTV. This letter supersedes any prior or
contemporaneous agreement, arrangement or understanding on this subject matter,
except, subject to the third succeeding sentence, for any stock option agreement
between you and OpenTV. By executing this letter as provided below, you
expressly acknowledge the termination of any such prior agreement, arrangement
or understanding. Also, by your execution of this letter, you affirm that no one
has made any written or verbal statement that contradicts the provisions of this
letter. In the event of any inconsistency between the terms contained in this
letter and the terms contained in any stock option agreement between you and
OpenTV, the terms contained in this letter shall control, such that the
provisions regarding vesting or termination contained in your stock option
agreements shall be superseded by the provisions of this letter to the extent of
any conflict and the non-competition covenant contained in this letter shall
also be supersede the provisions of any other similar covenant contained in your
stock option agreement to the extent of any conflict. The at-will nature of your
employment, as set forth in this paragraph, can be modified only by a written
agreement signed by both OpenTV’s Chief Executive Officer and you which
expressly alters it. This at-will relationship may not be modified by any oral
or implied agreement, or by any policies of OpenTV, practices or patterns of
conduct.

     We are enthusiastic about your continuing employment with us and the
contributions you can make to our executive management team and OpenTV. Please
retain the original retention letter for your records and return the signed copy
to me.

     

Sincerely,
 
   

OPENTV, INC.
 
   

By:  /s/ Jim Chiddix

Name: Jim Chiddix

Title: Chairman and Chief Executive Officer

Signature of Acceptance:

   
/s/ Joel Hassell
Joel Hassell

6